Citation Nr: 1636710	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  14-11 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the appellant may be recognized as the Veteran's surviving spouse for the purpose of eligibility for VA death benefits, to include Disability and Indemnity Compensation (DIC).


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Air Force from February 1966 to February 1970 with additional unverified active service.  He died in July 2008.  The appellant is seeking entitlement to death benefits as the Veteran's surviving spouse. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2012 administrative decision in which the RO determined that the appellant was not entitled to DIC, death pension, or accrued benefits because she could not be recognized as the surviving spouse of the Veteran.  The appellant appealed this decision to the Board. 

Given the fundamental question underlying the appellant's claim for death benefits, the Board has characterized the matter on appeal as set forth on the title page.

The Veteran's electronic VA folders (Virtual and VBMS) have been reviewed and considered by the Board in conjunction with this decision.


FINDINGS OF FACT

1.  The appellant and the Veteran were married in October 1966. 
 
2.  The appellant and the Veteran were divorced many years prior to the Veteran's death in July 2008.





CONCLUSION OF LAW

As the appellant may not be recognized as the Veteran's surviving spouse for the purpose of eligibility for VA death benefits, to include DIC, the claim on appeal is without legal merit.  38 U.S.C.A. §§ 1310, 1311 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.55 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this appeal, the appellant has been advised of the bases of the denial of her claim, and afforded the opportunity to present information and evidence pertinent to the claim.  The Board finds that these actions satisfy any fundamental due process owed the appellant.  Nevertheless, as will be explained below, the claim on appeal lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

Analysis

In March 2011, the appellant filed a claim seeking entitlement to DIC, death pension, and accrued benefits because she had at one time been the spouse of the Veteran.  As discussed below, the appellant acknowledges that she was divorced from the Veteran prior to his death.  Specifically, she has stated that she and the Veteran divorced in October 1984 due to undergoing physical and emotional abuse by the Veteran.  However, she asserts entitlement to VA benefits as she was married to the Veteran until their divorce in October 1984, had two children with the Veteran, and neither she nor the Veteran had remarried since their divorce.  At the February 2016 Board hearing, the appellant testified that she took care of the Veteran when he suffered from cirrhosis of the liver following their divorce.  The appellant's daughter also testified that the Veteran was in the hospital for many years until his death.  The appellant testified that during the period after the divorce when she was taking care of the Veteran, he stayed at her home in South Carolina when he was not hospitalized and they were therefore common law married.  However, she also testified that in the years prior to the Veteran's death, they did not live together as the Veteran lived in Columbia, South Carolina, and she lived in Summerville, South Carolina.  See the February 2016 Board hearing transcript, pgs. 11-13.  She therefore indicated that she was with him "off and on" but she considered them to still be married.  Id. at pgs. 12, 14.  She also stated that she did not want to remarry the Veteran as she would have to be responsible for the Veteran's large amount of financial debt.  Id. at page 15.  Further, she testified that she acted as the Veteran's fiduciary and paid for his funeral.  Id. at pgs. 22-23, 28.  

Benefits under Chapters 13 of 38 United States Code, including DIC and other death benefits, may be paid to the surviving spouse of a veteran who died on or after January 1, 1957, who was married to the veteran for one year or more, or for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304; 38 C.F.R. § 3.54.  The same criteria apply to "spouses" attempting to show entitlement to any accrued or pension benefits.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.1000(d)(1). 

VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. 
§ 3.1(j). 

The term "surviving spouse" means a person (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran' death (i.e., continuous cohabitation) except where there was a separation that was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran (and after September 19, 1962) lived with another person and held herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. 
§ 3.50(b).  All four elements are required.

The basic facts in this case are not in dispute.  The record contains a divorce decree which shows that the appellant and the Veteran were married in October 1966 and divorced in October 1984.  The record does not show, nor does the appellant allege, that her divorce from the Veteran was not legally valid.  The official certificate of death shows that the Veteran died in July 2008 and that he was divorced at the time of his death.

To the extent that the appellant contends that she and the Veteran were in a common law marriage, the Board recognizes that a common law marriage will be considered a valid marriage for purposes of DIC benefits if it is recognized under the law of the state where the parties resided at the time of marriage or the laws of the place where the parties resided when the right to benefits accrued.  See 38 C.F.R. §§ 3.1(j); 3.50; 3.205(a)(6).  As discussed above, the appellant contends that following her divorce, she and the Veteran lived together for a period of time, but prior to the Veteran's death, he lived in Columbia, South Carolina and she lived in Summerville, South Carolina.  The Board notes that South Carolina recognizes the validity of common law marriages. 

Under South Carolina law, a common law marriage is formed when there is a mutual agreement between the parties to assume toward each other the relation of husband and wife.  Johnson v. Johnson, 112 S.E.2d 647, 651 (S.C. 1960); see also Rodgers v. Herron, 226 S.C. 317, 335, 85 S.E.2d 104, 113 (S.C. 1954) (noting that a common law marriage "depends upon facts and circumstances evidencing a mutual agreement to live together as husband and wife").  Although cohabitation is not expressly required to establish a common law marriage under South Carolina law, "the circumstantial evidence typically relied upon to establish a common law marriage includes evidence establishing that the parties have lived together for an extended period of time and have publicly held themselves out as husband and wife."  Barker v. Baker, 499 S.E.2d 503, 506-07 (S.C. Ct. App. 1998).

In this case, the appellant testified that she and the Veteran did not live together prior to his death.  Additionally, the Veteran's death certificate lists his marital status as divorced, and there is no indication in the claims folder that he publicly held himself out as married to the appellant.  Moreover, there is no objective evidence that the Veteran publicly held himself out as married to the appellant.  Indeed, the appellant has not reported that the Veteran ever stated such and pertinently testified that she did not want to be married to the Veteran because she did not want to assume his financial debt.  While the Board acknowledges the appellant's contention that she was common law married to the Veteran prior to his death, the Board finds that the aforementioned evidence outweighs her contention.  Based on the foregoing, the Board finds that the evidence of record does not support a finding of a valid common law marriage under South Carolina law between the appellant and the Veteran prior to his death.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the appellant is not the Veteran's surviving spouse, as defined in 38 C.F.R. § 3.50, for the purpose of eligibility for VA death benefits, to include DIC. In reaching this conclusion, the Board is mindful that the Veteran and appellant were legally married for many years and that the appellant and Veteran lived together at times after their divorce.  However, the appellant and Veteran had been divorced for many years at the time of Veteran's death.  The Board has considered the appellant's assertions that neither she nor the Veteran ever got remarried, that she had lived with the Veteran and took care of him frequently after they were divorced, as well as the other arguments she has presented as to why she is entitled to recognition as his surviving spouse.  However, the record does not show that she was married to the Veteran at the time of his death.  Thus, the appellant cannot be recognized as the Veteran's surviving spouse.

The Board acknowledges the appellant's sincere belief that she should be entitled to VA benefits because she was married to the Veteran for more than 15 years and due to the assistance she gave the Veteran after they were divorced.  However, the pertinent legal authority governing recognition as a surviving spouse for VA benefits purposes is clear and specific, and requires that they be married at the time of death.  The Board is bound by such authority.  Indeed, the Board is without authority to grant a claim for benefits on an equitable basis.  See 38 U.S.C.A. 
 §§ 503, 7104; McCay v. Brown, 9 Vet. App. 183, 189 (1996). 

As the appellant may not be recognized as the Veteran's surviving spouse of the Veteran, the claim on appeal must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




(CONTINUED ON NEXT PAGE)





ORDER

As the appellant may not be recognized as the Veteran's surviving spouse for the purpose of eligibility for VA death benefits, to include DIC, the appeal is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


